     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 1 of 9 Page ID #:108



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                  No. CR 20-00072-ODW

14              Plaintiff,                       ORDER SETTING FORTH FACTUAL
                                                FINDINGS PURSUANT TO THE
15                   v.                         CARES ACT

16   SERVANDO GARCIA,
       aka “Serbando Puga Garcia,”
17
                Defendant.
18

19

20        The Court, having read and considered the government’s ex parte
21   application for an order setting forth factual findings regarding the
22   necessity of proceeding by video teleconference in this case, hereby
23   issues the following factual findings:
24        (1)   On March 13, 2020, the President of the United States
25              issued a proclamation declaring a National Emergency in
26              response to the COVID-19 (Coronavirus Disease) pandemic.
27        (2)   The Governor of the State of California declared a
28              Proclamation of a State of Emergency to exist in California
                                            1
     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 2 of 9 Page ID #:109



 1              on March 4, 2020.     Health Officers from Los Angeles,

 2              Riverside, Orange, San Bernardino, Santa Barbara, San Luis

 3              Obispo, and Ventura Counties subsequently issued local

 4              emergency orders and proclamations related to public

 5              gatherings.

 6        (3)   To date, several thousand people within the Central

 7              District of California have been confirmed to be infected

 8              with COVID-19 and the number of those infected continues to

 9              rise, causing an emergency pandemic.

10        (4)   In their continuing guidance, the Centers for Disease

11              Control and Prevention and other public health authorities

12              have suggested the public avoid social gatherings in groups

13              of more than 10 people and practice physical distancing

14              (within about six feet) between individuals to potentially

15              slow the spread of COVID-19.       The virus is thought to

16              spread mainly from person-to-person contact, and no vaccine

17              currently exists.

18        (5)   These social distancing guidelines -- which are essential

19              to combatting the virus -- are generally not compatible

20              with holding in-person court hearings.

21        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

22              Relief, and Economic Security Act (“CARES Act”), which

23              authorized the Judicial Conference of the United States to

24              provide authority to Chief District Judges to permit

25              certain criminal proceedings to be conducted by video or

26              telephonic conference.

27        (7)   Under § 15002(b) of the CARES Act, “if the Judicial

28              Conference of the United States finds that emergency

                                          2
     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 3 of 9 Page ID #:110



 1              conditions due to the national emergency declared by the

 2              President under the National Emergencies Act (50 U.S.C.

 3              1601 et seq.) with respect to the Coronavirus Disease 2019

 4              (COVID–19) will materially affect the functioning of either

 5              the Federal courts generally or a particular district court

 6              of the United States, the chief judge of a district

 7              court . . . specifically finds, upon application of the

 8              Attorney General or the designee of the Attorney General,

 9              or on motion of the judge or justice, that felony pleas

10              under Rule 11 of the Federal Rules of Criminal Procedure

11              and felony sentencings under Rule 32 of the Federal Rules

12              of Criminal Procedure cannot be conducted in person without

13              seriously jeopardizing public health and safety, and the

14              district judge in a particular case finds for specific

15              reasons that the plea or sentencing in that case cannot be

16              further delayed without serious harm to the interests of

17              justice, the plea or sentencing in that case may be

18              conducted by video teleconference, or by telephone

19              conference if video teleconferencing is not reasonably

20              available.”

21        (8)   On March 29, 2020, the Judicial Conference of the United

22              States made the appropriate findings as required under the

23              CARES Act, finding specifically that “emergency conditions

24              due to the national emergency declared by the President

25              under the National Emergencies Act (50 U.S.C. § 1601, et

26              seq.) with respect to the Coronavirus Disease 2019 (COVID-

27              19) have materially affected and will materially affect the

28              functioning of the federal courts generally.”

                                          3
     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 4 of 9 Page ID #:111



 1        (9)   On March 29, 2020, the Chief Judge of this District also

 2              made the appropriate findings as required under the CARES

 3              Act, finding “that felony pleas under Rule 11 of the

 4              Federal Rules of Criminal Procedure and felony sentencings

 5              under Rule 32 of the Federal Rules of Criminal Procedure

 6              cannot be conducted in person without seriously

 7              jeopardizing public health and safety.        As a result, if

 8              judges in individual cases find, for specific reasons, that

 9              felony pleas or sentencings in those cases cannot be

10              further delayed without serious harm to the interests of

11              justice, judges may, with the consent of the defendant or

12              the juvenile after consultation with counsel, conduct those

13              proceedings by video conference, or by telephonic

14              conference if video conferencing is not reasonably

15              available.”

16        (10) Through this order, I now find that the sentencing in this

17              case cannot be further delayed without serious harm to the

18              interests of justice.      My specific reasons are as follows:

19        (11) On March 23, 2020, the Chief Judge of this District

20              activated The Continuity of Operations (“COOP”) Plan for

21              the Central District of California.

22        (12) Under the COOP Plan, all of the Courthouses of the Central

23              District of California are closed to the public except for

24              hearings on criminal duty matters.        Hearings by video and

25              telephonic conference may be held by individual Judges in

26              certain criminal matters, but Judges have no discretion to

27              hold in-person hearings

28

                                          4
     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 5 of 9 Page ID #:112



 1        (13) The Court has extended the activation of the COOP Plan

 2              through and including June 22, 2020.        C.D. Cal. General

 3              Order 20-08, In Re: Coronavirus Public Emergency, Order

 4              Concerning Phased Reopening of the Court, at 2 (May 28,

 5              2020).   This extension order also sets forth a plan for

 6              reopening, which is to occur in three phases.         Phase 1 is

 7              to begin no earlier than June 1 and contemplates the return

 8              of certain staff to the courthouses to prepare for limited

 9              in-court hearings.     Phase 2 is to begin no earlier than

10              June 22, 2020 and contemplates reopening courthouses for

11              limited in-court hearings.      The last phase (Phase 3)

12              contemplates the resumption of jury trials, but the date of

13              this phase has not been determined.        As a result, no Judge

14              in this District will be able to hold any criminal trials

15              or in-person hearings in criminal or civil cases until June

16              23, 2020 -- at the earliest, when the Court contemplates

17              implementing Phase 2 of the reopening plan.         Jury trials

18              are unlikely to resume until even later, when the Court

19              implements the third and final reopening phase.

20        (14) On April 9, 2020, the Judicial Council of the Ninth Circuit

21              declared a judicial emergency in this District pursuant to

22              18 U.S.C. § 3174(d).     The Judicial Council declared this

23              emergency because, among other reasons, the Central

24              District of California is one of the busiest judicial

25              districts in the country.

26        (15) As described in the report accompanying the Judicial

27              Council’s declaration, this District currently ranks 3rd in

28              the Ninth Circuit and 12th nationally in weighted filings,

                                          5
     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 6 of 9 Page ID #:113



 1              with 692 weighted filings per judgeship for the 12-month

 2              period ending December 31, 2019.       Considering the 10

 3              judicial vacancies, the adjusted weighted filings per judge

 4              is 1,076.    Overall, the total civil and criminal filings in

 5              the District reached 16,890 in 2019.

 6        (16) Prior to the Judicial Council declaring the judicial

 7              emergency, the number of criminal cases filed by the U.S.

 8              Attorney’s Office had risen substantially over previous

 9              totals.     The USAO has represented that the number of AUSAs

10              in the Central District is at an all-time high, and that

11              the USAO will soon have approximately 220 AUSAs to

12              prosecute criminal cases.

13        (17) This District is authorized 27 permanent judgeships, one

14              temporary judgeship, and has 10 vacancies, the oldest of

15              which has remained unfilled since 2014.        All are

16              categorized as judicial emergencies.        There are eight

17              nominees pending, but due to the COVID-19 pandemic the

18              status of confirmation hearing dates remains uncertain.

19              Seven active district judges are eligible to take senior

20              status or retire immediately.

21        (18) Since 2011, this District has requested anywhere from 8 to

22              13 additional judgeships.      The District has not received

23              any additional permanent or temporary judgeships since

24              1990.

25        (19) As the Judicial Conference concluded, the exceptionally

26              large number of cases pending in this District represents

27              an emergency.    A vacancy on a district court is generally

28              considered an “emergency” if the court’s “weighted filings”

                                          6
     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 7 of 9 Page ID #:114



 1              exceed 600 per judgeship.      The Central District of

 2              California’s weighted filings, 692 per judgeship (61

 3              percent above the Conference standard), are high enough for

 4              each Judge’s caseload to be deemed an emergency.

 5        (20) In normal times, these extreme caseloads can interfere with

 6              the prompt resolution of cases and administration of

 7              justice in this District.      In an October 2019 letter to the

 8              White House and Congress, the Chief Judge of this District

 9              warned that “[a]s alarming as this is, the situation may

10              well worsen.    Many of the active district judges on the

11              Court who are eligible to retire continue to serve, despite

12              the ever growing workload.      If all of them chose to retire,

13              only eleven active judges would remain, putting at grave

14              risk our Court’s ability to serve the millions of people in

15              the Central District.”

16        (21) The ongoing COVID-19 pandemic will only exacerbate these

17              serious problems.     As described in an April 9 Bloomberg

18              article entitled “Short-Benched U.S. Trial Courts Face

19              Post-Pandemic Crisis,” districts with high caseloads and a

20              large number of judicial vacancies -- such as this District

21              -- will be challenged to deal with the huge backlog of

22              trials, hearings, sentencings, and other matters once

23              normal operations resume.      In an email to Bloomberg

24              commenting on this article, the Chief Judge of this

25              District agreed that the Central District of California

26              will have a “significant backlog of trials” when normal

27              operations resume.     She further expressed that the Judicial

28              Council’s recent declaration was “critical for us, given

                                          7
     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 8 of 9 Page ID #:115



 1              that all ten of our district judge vacancies have been

 2              declared judicial emergencies, and that we have an

 3              extremely heavy caseload.”

 4        (22) Given these facts, it is essential that Judges in this

 5              District resolve as many matters as possible via video

 6              teleconference and telephonic hearing while the COOP Plan

 7              remains in effect.     By holding these hearings now, this

 8              District will be in a much better position to work through

 9              the backlog of criminal and civil matters once in-person

10              hearings resume.

11        (23) I therefore conclude that the sentencing in this case

12              cannot be further delayed without serious harm to the

13              interests of justice.      If the Court were to delay this

14              hearing until it can be held in-person, it would only add

15              to the enormous backlog of criminal and civil matters

16              facing this Court, and every Judge in this District, when

17              normal operations resume.

18        (24) In addition, in this specific case, the sentencing cannot

19              be further delayed without serious harm to the interests of

20              justice because defendant is currently detained pending

21              further proceedings.

22        (25) The defendant in this case consents to proceed with his

23              sentencing by video teleconference.

24   //

25   //

26   //

27   //

28   //

                                          8
     Case 2:20-cr-00072-ODW Document 31 Filed 06/11/20 Page 9 of 9 Page ID #:116



 1        (26) Based on the findings above, and my authority under

 2              § 15002(b) of the CARES Act, the sentencing in this case

 3              will be conducted by video teleconference as soon as

 4              possible.

 5

 6        IT IS SO ORDERED.

 7

 8    -XQH

 9    DATE                                    THE HONORABLE
                                                         LE OTIS
                                                  HONORABL   O IS
                                                             OT  S D. WRIGHT II
                                              UNITED STATESS DISTRICT
                                                             DI S RICT JUDGE
                                                              IST
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          9
